Citation Nr: 1716521	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1960 to September 1964.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note a motion to advance this appeal on the Board's docket has been raised by the Board's Active Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R § 20.900(c) ("advanced age") is defined as 75 or more years of age.


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by no worse than Level I hearing in each ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of the Board finds that VA complied with the duty to assist as VA aided the Veteran in obtaining a VA examination in February 2015.  The examiner reviewed the claims file and past medical history and made diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports contained the necessary findings and was adequate for the Board to make a fully informed determination.  38 C.F.R. § 4.2 (2016); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons, the Board finds that VA's duties to notify and assist the Veteran according to VCAA's notification and assistance requirements have been satisfied.  

II.  Increased Rating for Bilateral Hearing Loss 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

The Veteran is seeking a higher rating for his service-connected bilateral hearing loss.  Currently, the Veteran's bilateral hearing loss is assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.
On the authorized audiological evaluation in February 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
60
70
LEFT
10
15
45
70
80

The puretone threshold average was 45 in the right ear and 52.5 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Using Table VI, these audiometric test results equate to Level I hearing in each ear.  38 C.F.R. § 4.85.  Utilizing Table VII, such results meet the criteria for a 0 percent rating.  Id.  With regard to the functional impact of his hearing loss, the examination report indicated that he had difficulty hearing people with high pitched voices such as women and children, and he often had to ask people to repeat themselves.  Additionally, he had difficulty understanding people while watching television or listening to the radio.

Based on the VA audiological examination of record, the Board finds that the Veteran's hearing was no worse than Level I in each ear.  Thus, the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  With regard to the functional impact of his hearing loss, the examination report indicated that he had difficulty hearing and understanding conversations with individuals who have high pitched voices, in addition to voices over the television and radio.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability throughout the appeal.  Therefore, assigning additional staged ratings for the disability is not warranted.

In support of his claim for a higher rating, in April 2015, the Veteran submitted a statement through his Notice of Disagreement that he did not think the speech discrimination test was an accurate assessment because, although he had a difficult time understanding women, children, and men with higher pitched voices, the female examiner who administered the test had a "lower-pitched, almost manlike, voice."  Additionally, she dictated the words rather than played recorded voices of varying pitches for him to repeat.  Therefore, he wrote that he had little difficulty in understanding her and repeating the words back to her.  Based on such, the Veteran asserted that he was entitled to higher than a compensable rating.  The Board notes that the Veteran's assertion that VA's method for audiological testing is not reflective of real life hearing situations does not impact the validity of his test results.  The Court of Appeals for Veterans Claims (Court) addressed the requirements for an adequate VA audiological examination report in Martinak 
v. Nicholson, 21 Vet. App. 447 (2007) and upheld VA's policy of conducting audiometry testing in a sound controlled room.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while he is competent to report symptoms such as difficulty hearing voices or understanding speech over the television and radio, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).

Additional Consideration - TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However the Veteran has not asserted, and the evidence does not otherwise suggest, that he is unable to obtain or maintain employment as a result of his service-connected disabilities.  As such, the Board finds that the issue for a TDIU has not been raised by the evidence of record and no further discussion is required.

Finally, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


